Citation Nr: 0907995	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent disabling for post traumatic stress disorder 
(PTSD) from January 22, 2003 and in excess of 50 percent 
disabling from November 9, 2006.  


REPRESENTATION

Appellant represented by:	Joan M. Egdall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO, in pertinent part, 
granted service connection for PTSD with a disability 
evaluation of 30 percent disabling, effective January 22, 
2003.  The record further reveals that the Veteran's claim 
for an increased initial disability evaluation for PTSD was 
readjudicated in a July 2007 rating decision wherein the 
disability evaluation was increased to 50 percent disabling, 
effective November 9, 2006.  As that award was not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The record reveals that the Veteran's claim for an increased 
initial evaluation for PTSD has been remanded twice by the 
April 2006 and March 2008 Board decisions for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

Nevertheless, for the reasons addressed in the REMAND portion 
of the decision below, the Board finds that a new remand is 
required to afford the Veteran a video conference hearing.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The record reflects that the Veteran obtained new 
representation after certification of the appeal.  In 
November 2008, the Veteran's attorney contacted the RO and 
requested a video conference hearing on behalf of the 
Veteran.  Pursuant to 
38 C.F.R. § 20.700 (2008), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since ROs schedule video conference hearings between the RO 
and the Board, a remand of this matter to the RO is 
warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge, in accordance with the November 
2008 request.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008).  

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims folder should be returned to 
the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

